Exhibit 99.6 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.0001 par value, of Jason Industries, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:July 10, 2014 QUINPARIO PARTNERS I, LLC By: Quinpario Partners LLC, as managing member By: /s/ Jeffry N. Quinn Name: Jeffry N. Quinn Title: Managing Member QUINPARIO PARTNERS LLC By: /s/ Jeffry N. Quinn Name: Jeffry N. Quinn Title: Managing Member JEFFRY N. QUINN FAMILY TRUST UAD 8/10/2012 By: /s/ Jeffry N. Quinn Name: Jeffry N. Quinn Title: /s/ Jeffry N. Quinn JEFFRY N. QUINN
